Vacated by Supreme Court, June 8, 2009



                               UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-4928



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


ROBERT JARED SMITH, a/k/a J Dog,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-99-198)


Submitted:   May 26, 2004                         Decided:   June 8, 2004


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joan A. Mooney, STILLER & MOONEY, P.L.L.C., Morgantown, West
Virginia, for Appellant.   Kasey Warner, United States Attorney,
John J. Frail, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Robert Jared Smith appeals following a remand to the

district court for resentencing.            For the reasons discussed below,

we decline to address the issue Smith raises on appeal and affirm.

              Smith    was   convicted     on   one   count     of   conspiracy    to

distribute cocaine base and aiding and abetting possession with

intent to distribute cocaine base, for which he received concurrent

sentences      of     life   in   prison     and    twenty    years     in   prison,

respectively.       Smith appealed, contending that the district court

erred in allowing a defense witness to invoke the Fifth Amendment

privilege against self-incrimination and in increasing his offense

level by four levels under U.S. Sentencing Guidelines Manual

§ 3B1.1(a) (1999) for having an aggravating role as an organizer or

leader in the drug conspiracy.             We affirmed Smith’s convictions,

but vacated his sentence and remanded for resentencing on the

ground that the district court abused its discretion by applying

the § 3B1.1(a) leadership role enhancement.                     United States v.

Sayles, 296 F.3d 219, 227 (4th Cir. 2002).

              Upon remand, the district court resentenced Smith without

the four-level enhancement of his offense level.                      Thus, Smith’s

offense level was reduced to 38 and his criminal history category

remained category IV, resulting in a guideline range of 324 to 405

months   in    prison.       He   received      a   405-month    sentence    on   the




                                      - 2 -
conspiracy count and a concurrent 240-month sentence on the aiding

and abetting count.

           Smith now appeals.       His attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), claiming

that the evidence was insufficient to support Smith’s conspiracy

conviction, but stating that there are no meritorious grounds for

appeal.     Smith   was   advised   of   his   right   to   file    a   pro   se

supplemental brief, but he has not filed one.

           Under the mandate rule, consideration of the sufficiency

of the evidence is foreclosed because this issue was not raised in

the original appeal and is not reasonably within the scope of the

mandate.   Cf. United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993)

(when mandate of appellate court is precise, district court may not

consider issues mandate has laid to rest).        We accordingly decline

to address the issue because it is not properly before us.

           We therefore affirm.          Within the constraints of the

mandate rule, we have, as required by Anders, reviewed the record

and have found no meritorious issues for appeal.                   This court

requires that counsel inform her client, in writing, of his right

to petition the Supreme Court of the United States for further

review.    If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court to withdraw from representation.                We dispense

with oral argument because the facts and legal contentions are


                                    - 3 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -